Order entered January 27, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00414-CR
                                     No. 05-19-00415-CR
                                     No. 05-19-00416-CR

                             KYLE DAMOND JONES, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
            Trial Court Cause Nos. F18-22371-H, F18-53537-H, and F18-53538-H

                                          ORDER
                       Before Justices Partida-Kipness, Nowell, and Evans

         Before the Court is the State’s motion for second extension of time to file brief. We

GRANT the motion and ORDER the brief received January 23, 2020 filed as of the date of this

order.


                                                     /s/   ROBBIE PARTIDA-KIPNESS
                                                           PRESIDING JUSTICE